DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly The skilled artisan would not know how to make a modulus of the second sub-layer to be less than a modulus of the first sub-layer because the specification does not describe whether “a modulus” refers to bulk modulus, elastic modulus, shear modulus, or Young’s modulus.  Similarly, the skilled artisan would not know how to make a modulus of the second layer to be greater than a modulus of each of the first adhesive member and the second adhesive member because the specification does not describe whether “a modulus” refers to bulk modulus, elastic modulus, shear modulus, or Young’s modulus.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a modulus of the second sub-layer is less than a modulus of the first sub-layer,” as recited in claim 8, is unclear as to whether “a modulus” refers to bulk modulus, elastic modulus, shear modulus, or Young’s modulus.
The claimed limitation of “a modulus of the second layer is greater than a modulus of each of the first adhesive member and the second adhesive member,” as recited in claim 13, is unclear as to whether “a modulus” refers to bulk modulus, elastic modulus, shear modulus, or Young’s modulus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,287,329 B1, hereinafter “Lee ‘329”).
Regarding claim 1, Lee ‘329 shows in Fig. 1, Fig. 4 (see annotated figure below) and related text a display device 100 (Col. 7, lines 52-57), comprising: 
a display panel 102/104/106 including a plurality of pixels in a display area (indicated below), each of the plurality of pixels including a thin film transistor and an electroluminescent member electrically connected to the thin film transistor (Col. 2, lines 19-24; Col. 5, lines 1-3 and 16-19; Col. 11, lines 22-26; Col. 12, lines 1-18); 
a metal layer 108 (indicated below) disposed under the display panel and overlapping the display area (Col. 8, lines 39-41);
a first layer 108/118 (indicated below) disposed under the metal layer and comprising an uneven portion (a bottom surface of the first layer 108/118 (collectively) comprises a step which is considered as an uneven portion) (Col. 13, lines 57-60 and Col. 15, lines 23-43); and 
a second layer 116/118 (indicated below) disposed between the metal layer and the first layer and comprising an organic material (Col. 14, lines 57-60 and Col. 15, lines 23-43), 
wherein: 

the second sub-layer is disposed on the first layer and comprises the organic material (Col. 14, lines 57-60); 
the first layer comprises a polymer resin foam (Col. 15, lines 32-35); and 
each of the first sub-layer and the second sub-layer overlaps the display area.

    PNG
    media_image1.png
    907
    1430
    media_image1.png
    Greyscale

Regarding claim 9, Lee ‘329 discloses the second layer comprises at least one of polyurethane, polyacrylic, polyimide, and poly epoxy (Col. 14, lines 57-60).
Regarding claim 11, Lee ‘329 shows the metal layer and the second layer are in contact with each other (Fig. 4 as annotated above).
Regarding claim 15, Lee ‘329 shows a touch sensing member 112 disposed on the display panel (Fig. 4; Col. 12, lines 26-30).
Regarding claim 16, Lee ‘329 shows a polarizing member 110 disposed on the display panel (Fig. 4; Col. 12, lines 19-22).
Regarding claim 18, Lee ‘329 shows the display panel comprises a portion (“Bend Portion”) that is bent about a bending axis (“Bend Axis”) (Fig. 4; Col. 7, lines 58-60).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,287,329 B1) in view of Dighde et al. (US 9,041,877 B2).
Regarding claim 2, Lee ‘329 discloses substantially the entire claimed invention, as applied to claim 1 above.
Lee ‘329 does not explicitly disclose a window member disposed on the display panel.
Dighde teaches in Fig. 2 and related text a window member 22 disposed on the display panel 28 (Col. 2, lines 49-51; Col. 3, lines 17-19; Col. 4, lines 8-12).
Lee ‘329 and Dighde are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘329 with the specified features of Dighde because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 to dispose a window member on the display panel, as taught by Dighde, in order to improve the front-side impact durability and impact resistance of the display device while reducing 
Regarding claim 3, Lee ‘329 in view of Dighde disclose substantially the entire claimed invention, as applied to claim 2 above.
Lee ‘329 does not explicitly disclose the window member comprises a glass substrate, and a thickness of the window member is about 50µm to about 90µm.
Dighde teaches in Fig. 2 and related text the window member 22 comprises a glass substrate, and a thickness of the window member is about 50µm to about 90µm (Col. 3, lines 17-21).
Lee ‘329 and Dighde are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee ‘329 in view of Dighde with the specified features of Dighde because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 in view of Dighde to form the window member to comprise a glass substrate, and to form a thickness of the window member to be about 50µm to about 90µm, as taught by Dighde, in order to improve the front-side impact durability and impact resistance of the display device while reducing parallax and providing a better user experience for applications involving a stylus (Dighde: Col. 3, lines 17-39).
Furthermore, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Regarding claim 17, Lee ‘329 in view of Dighde disclose substantially the entire claimed invention, as applied to claim 2 above.
Lee ‘329 does not explicitly disclose a thickness of the window member is about 50µm to about 100µm.
Dighde teaches in Fig. 2 and related text a thickness of the window member 22 is about 50µm to about 100µm (Col. 3, lines 17-21).
Lee ‘329 and Dighde are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee ‘329 in view of Dighde with the specified features of Dighde because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 in view of Dighde to form a thickness of the window member to be about 50µm to about 100µm, as taught by Dighde, in order to improve the front-side impact durability and impact resistance of the display device while reducing parallax and providing a better user experience for applications involving a stylus (Dighde: Col. 3, lines 17-39).
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,287,329 B1) in view of Tateo (US 2004/0122120 A1).
Regarding claim 4, Lee ‘329 discloses substantially the entire claimed invention, as applied to claim 1 above.
Lee ‘329 does not explicitly disclose the first layer comprises a plurality of air gaps.
Tateo teaches the first layer (a crosslinked polyolefin-based resin foam) comprises a plurality of air gaps ([0018], lines 1-4).
In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 to form the first layer to comprise a plurality of air gaps, as taught by Tateo, in order to utilize a crosslinked polyolefin-based resin foam that is excellent in heat resistance, elongation, flexibility and cushioning properties in the first layer of the display device (Tateo: [0002], lines 1-3 and [0015], lines 1-3; Lee ‘329: Col. 15, lines 32-35).
Regarding claim 20, Lee ‘329 shows in Fig. 1, Fig. 4 (see annotated figure below) and related text a display device 100 (Col. 7, lines 52-57), comprising: 
a display panel 102/104/106 including a plurality of pixels in a display area (indicated below), each of the plurality of pixels including a thin film transistor and an electroluminescent member electrically connected to the thin film transistor (Col. 2, lines 19-24; Col. 5, lines 1-3 and 16-19; Col. 11, lines 22-26; Col. 12, lines 1-18); 
a metal layer 108 (indicated below) disposed under the display panel and overlapping the display area (Col. 8, lines 39-41);
a first layer 108/118 (indicated below) disposed under the metal layer and comprising an uneven portion (a bottom surface of the first layer 108/118 (collectively) comprises a step which is considered as an uneven portion) (Col. 13, lines 57-60 and Col. 15, lines 23-43); and 

wherein: 
the second layer comprises a first sub-layer 118 disposed under the metal layer and a second sub-layer 116 disposed under the first sub-layer; 
the second sub-layer is disposed on the first layer and comprises the organic material (Col. 14, lines 57-60); and 
each of the first sub-layer and the second sub-layer overlaps the display area.

    PNG
    media_image1.png
    907
    1430
    media_image1.png
    Greyscale

Lee ‘329 does not explicitly disclose the first layer comprises a plurality of air gaps.
Tateo teaches the first layer (a crosslinked polyolefin-based resin foam) comprises a plurality of air gaps ([0018], lines 1-4).
In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 to form the first layer to comprise a plurality of air gaps, as taught by Tateo, in order to utilize a crosslinked polyolefin-based resin foam that is excellent in heat resistance, elongation, flexibility and cushioning properties in the first layer of the display device (Tateo: [0002], lines 1-3 and [0015], lines 1-3; Lee ‘329: Col. 15, lines 32-35).
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,287,329 B1) in view of Lee et al. (US 2007/0120468 A1, hereinafter “Lee ‘468”).
Regarding claim 10, Lee ‘329 discloses substantially the entire claimed invention, as applied to claim 1 above.
Lee ‘329 does not explicitly disclose the metal layer comprises a nickel-iron alloy.
Lee ‘468 teaches in Fig. 2 and related text the metal layer 15 comprises a nickel-iron alloy ([0033], lines 9-10).
Lee ‘329 and Lee ‘468 are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘329 with the specified features of Lee ‘468 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 to form the 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 14, Lee ‘329 discloses substantially the entire claimed invention, as applied to claim 1 above, including the electroluminescent member is an organic electroluminescent member 102 (Col. 12, lines 1-12); the display panel comprises: a substrate 106, wherein the organic electroluminescent member is disposed on the substrate (Fig. 4; Col. 12, lines 1-2); and a thin film encapsulating layer 104 on the organic electroluminescent member (Fig. 4; Col. 12, lines 13-18).
Lee ‘329 does not explicitly disclose the organic electroluminescent member comprises: a first electrode disposed on the substrate; an organic layer disposed on the first electrode and having a light-emitting layer; and a second electrode disposed between the organic layer and the thin film encapsulating layer.
Lee ‘468 teaches in Fig. 2 and related text the organic electroluminescent member comprises: 
a first electrode 32 ([0031], lines 6-7) disposed on the substrate 10 ([0031], line 2); 

a second electrode 61 ([0050], lines 1-4) disposed between the organic layer and the thin film encapsulating layer (not shown) ([0053], lines 4-9).
Lee ‘329 and Lee ‘468 are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘329 with the specified features of Lee ‘468 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 to form the organic electroluminescent member to comprise: a first electrode disposed on the substrate; an organic layer disposed on the first electrode and having a light-emitting layer; and a second electrode disposed between the organic layer and the thin film encapsulating layer, as taught by Lee ‘468, in order to provide an organic light emitting diode (OLED) having the advantages of a low driving voltage, thin and lightweight, wide viewing angle, and a relatively short response time (Lee ‘468: [0005]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,287,329 B1) in view of Park et al. (US 2016/0027718 A1).
Regarding claim 12, Lee ‘329 discloses substantially the entire claimed invention, as applied to claim 1 above, including a second adhesive member (the upper layer of adhesive material forming the adhesive film 118 of the first layer having a multiple-layer structure of a cushion layer (e.g., polyolefin foam) interposed between an upper layer and a lower layer of an adhesive material) disposed between the second layer and the first layer (Fig. 4 as annotated at claim 1 above; Col. 15, lines 23-43).

Park teaches in Figs. 1, 5 and related text a first adhesive member (not shown) ([0085], lines 2-4) disposed between the display panel 50 ([0039], line 3) and the metal layer 73 ([0081], lines 1-7).
Lee ‘329 and Park are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘329 with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Lee ‘329 to form a first adhesive member between the display panel and the metal layer, as taught by Park, in order to prevent detachment of the display panel from the underlying metal support layer when the display panel is bent as shown in Fig. 4 of Lee ‘329.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Lee ‘329 discloses that the support member 116 (i.e., the second sub-layer as claimed) is intended to be rigid and can be formed of plastic material such as polycarbonate (PC), polyimide (PI), polyethylene naphthalate (PEN), or polyethylene terephthalate (PET) (Col. 14, lines 57-67).  These plastics have densities in the range of about 1.3-1.4 g/cm3.  However, the cushion layer (e.g., polyolefin foam) of the adhesive 3 (Tateo: [0038], line 5) which is one to two orders of magnitude smaller than the density of the support member 116.  It is respectfully submitted that one of ordinary skill in the art would not find it obvious to modify Lee ‘329 to form a density of the second sub-layer to be less than a density of the first sub-layer because such a modification would involve: (1) making the cushion layer denser and harder, thereby defeating the purpose of the cushion layer; and (2) making the support member less dense and more flexible, thereby defeating the purpose of the support member.  According to MPEP 2143.01(V): “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811